ICJ_053_Namibia_UNSC_NA_1970-08-05_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGAL CONSEQUENCES FOR STATES OF THE
CONTINUED PRESENCE OF SOUTH AFRICA IN
NAMIBIA (SOUTH WEST AFRICA)
NOTWITHSTANDING SECURITY COUNCIL
RESOLUTION 276 (1970)

(REQUEST FOR ADVISORY OPINION)

ORDER OF 5 AUGUST 1970

1970

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

CONSEQUENCES JURIDIQUES POUR LES ETATS DE
LA PRESENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RÉSOLUTION 276 (1970)

DU CONSEIL DE SÉCURITÉ

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 5 AOÛT 1970
Official citation:

Legal Consequences for States of the Continued Presence of South Africa
in Namibia (South West Africa) notwithstanding Security Council Reso-
lution 276 (1970), Order of 5 August 1970, I.C.J. Reports 1970, p. 359.

Mode officiel de citation:

Conséquences juridiques pour les Etats de la présence continue de l Afrique

du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276

(1970) du Conseil de sécurité, ordonnance du 5 août 1970, C.I.J. Recueil
1970, p. 359.

 

No de vente: 34)

 

 
359

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1970
5 août 1970

CONSÉQUENCES JURIDIQUES POUR LES ÉTATS DE
LA PRÉSENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RESOLUTION 276 (1970)

DU CONSEIL DE SECURITE

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE

Le Président de la Cour internationale de Justice,
Vu l’article 66, paragraphe 2, du Statut de la Cour;

Considérant que le 29 juillet 1970 le Conseil de sécurité de l’Organi-
sation des Nations Unies a adopté une résolution demandant a la Cour
internationale de Justice de donner un avis consultatif sur la question
suivante:

«Quelles sont les conséquences juridiques pour les Etats de la
présence continue de l’Afrique du Sud en Namibie, nonobstant la
résolution 276 (1970) du Conseil de sécurité? »

Considérant que les textes français et anglais de la susdite résolution
du Conseil de sécurité ont été transmis à la Cour le 5 août 1970;

Considérant que le Conseil de sécurité a demandé que l’avis consultatif
de la Cour lui soit transmis à une date rapprochée, et eu égard à l’ar-
ticle 82, paragraphe 2, du Réglement de la Cour;

Fixe au 23 septembre 1970 la date d’expiration du délai dans lequel
des exposés écrits peuvent être présentés conformément à Particle 66,
paragraphe 2, du Statut de la Cour;

4

1970

5 août
Rôle généra

n° 53
NAMIBIE (SUD-OUEST AFRICAIN) (ORDONNANCE 5 VIII 70) 360

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, La Haye, le cinq août mil neuf cent soixante-dix.

Le Président,
(Signé) ZAFRULLA KHAN.

Le Greffier,
(Signé) S. AQUARONE.
